                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

ENVIRONMENTAL DIMENSIONS, INC.,
A New Mexico Corporation,

               Plaintiff,

v.                                                                          CV 16-1056 WJ/JHR

ENERGYSOLUTIONS GOVERNMENT
GROUP, INC. (n/k/a Atkins Energy
Government Group, Inc.), a foreign for
profit corporation,

               Defendant.

                      MEMORANDUM OPINION AND ORDER
       This matter comes before the Court on ESGG’s Motion for Attorneys’ Fees Associated

with Filing Motion to Compel Compliance with Court Order, [Doc. 128], filed April 19, 2019.

This Motion for Fees comes pursuant to this Court’s Memorandum Opinion and Order, which

found that EDi failed to comply with a previous discovery order and awarded sanctions to ESGG.

As ESGG explains,

       [o]n March 29, 2019, the Court entered Memorandum Opinion and Order (Doc.
       124), instructing ESGG to file “a motion seeking expenses” that is “supported by
       contemporaneous and meticulous time records as well as an affidavit establishing
       the reasonableness of the hours expended.” (Doc. 124). The Court further instructed
       the request “to reflect the Court’s earlier determination of prevailing market rates
       [see Doc. 102].” Id.

[Doc. 128, p. 1]. ESGG filed the instant Motion as instructed, seeking $2,687.00 in expenses. EDi

did not file a response. See Doc. 134].

       As this Court has previously explained, EDi’s failure to respond to ESGG’s Motion has

consequences. Pursuant to Local Rule 7.1(b), “[t]he failure of a party to file and serve a response

in opposition to a motion within the time prescribed for doing so constitutes consent to grant the
motion.” D.N.M.LR-Civ. 7.1(b). According to the Tenth Circuit, “local rules of practice, as

adopted by the district court, have the force and effect of law, and are binding upon the parties and

the court which promulgated them....” Smith v. Ford Motor Co., 626 F.2d 784, 796 (10th Cir. 1980)

(citation and quotation omitted). Moreover, the Court has independently examined ESGG’s

requested fees and find them to be reasonable. Accordingly, the Court will grant ESGG’s Motion,

and award it the amount requested: $2,687.00. EDi shall make this payment within 30 days of the

entry of this Order.

       IT IS SO ORDERED.



                                                      ________________________
                                                      JERRY H. RITTER
                                                      U.S. MAGISTRATE JUDGE
